NOTE: This order is nonprecedentiai.
United States Court of Appea|s for the Federa| Circuit
2009-mo
shows J. i=i_ooo,
` Petitioner,
V.
oFi=icE oi= PEr<soNNEL ix/iANAoErv1ENr,
Respondent. _
Petition for review of the iVlerit Systems Protection Board in
Pi-i0831090314-l-i.
0 R D E R
The ii/lerit Systems Protection Board informs the court that Brodie J. Flood has
filed a petition for review by the full Board of the administrative judge’s (AJ) initial
decision.
The AJ issued his decision on .June 25, 2009. Flood filed a timely petition for
review of the AJ’s decision with this court and a petition for review with the Board that
was beyond the permissible time iimit.
Flood may not simultaneously proceed in both fora. Therefore, if he wishes for
his case to proceed in this court, he must dismiss his Board petition.'
/-\ccordingiy,
` if Flood chooses to dismiss his Board petition and proceed in this court,
the court will review the merits of the AJ’s decision if Flood chooses to dismiss his
petition for review in this court and proceed before the Board, the Board may dismiss
his petition for review as untimely fiied. if that occurred and Flood sought review of the
Board’s decision on timeliness in this court, ourjurisdiotion would be limited to review of
the timeliness issue and we would not be able to review the merits of the AJ’s decision

' iT lS ORDERED THAT:
if Flood does not notify the court that he has dismissed his petition for review
before the Board within 30 days of the date of filing of this order, this petition will be
dismissed
iFOR THE COURT
 2 6  lsi Jan Horbaiy _
CCI
s17
Date Jan Horbaiy
Clerk
Brodie J. Flood
Alex P. Hontos, Esq.
F|LE
u.s. count or AB=EALs Fo
ms FEOERAL clRcuir R
OCT 2 6 2009
.lAN HORBiiLY
Cl.ERK
2009-328O 2